Title: Thomas Jefferson to John Threlkeld, 17 March 1811
From: Jefferson, Thomas
To: Threlkeld, John


          
            Dear Sir
            Monticello Mar. 17. 11.
          
           Your favor of the 7th is duly recieved covering a letter from Miss Threlkeld to mrs Eppes. it shall be safely forwarded.  mr Eppes’s son is now here, and will return in a few days to his father. I avail myself with pleasure of the occasion it has presented of renewing to yourself & family the assurances of my continued esteem, and salute them and yourself with attachment & respect. 
          
            Th:
            Jefferson
         